         Case 1:20-cr-00330-AJN Document 23 Filed 07/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT                                                               7/14/2020
SOUTHERN DISTRICT OF NEW YORK


 United States of America,

               –v–
                                                                 20-CR-330 (AJN)
 Ghislaine Maxwell,
                                                                     ORDER
                      Defendant.


ALISON J. NATHAN, District Judge:

      For the reasons stated on the record at today’s proceeding, the Government’s motion to

detain the Defendant pending trial is hereby GRANTED.

      SO ORDERED.

 Dated: July 14, 2020
        New York, New York
                                              ____________________________________
                                                        ALISON J. NATHAN
                                                      United States District Judge
